Name: 80/1137/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Picker Dyna camera 4/15' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  communications;  health;  mechanical engineering
 Date Published: 1980-12-13

 Important legal notice|31980D113780/1137/EEC: Commission Decision of 24 November 1980 establishing that the apparatus described as 'Picker Dyna camera 4/15' may not be imported free of Common Customs Tariff duties Official Journal L 336 , 13/12/1980 P. 0040 - 0040Commission Decisionof 24 November 1980establishing that the apparatus described as "Picker Dyna camera 4/15" may not be imported free of Common Customs Tariff duties(80/1137/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 19 May 1980, the German Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Picker Dyna camera 4/15" to be used in research on the physiological lung perfusion regulation range under the influence of gravity, on the variations in the local ventilation and perfusion of the lungs and on the non-intrusive quantitative shunt diagnoses, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 9 October 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a scintillation camera;Whereas its objective technical characteristics such as the measuring-sensitivity and the resolution-power and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus;Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus "Pho Gamma V-Camera" manufactured by Searle Nederland BV, Wiegerbruinlaan 75, Uithoorn, Nederland, to the apparatus "Large field gamma camera" manufactured by Philips Nederland BV, Boschdijk 525, Eindhoven, Nederland, to the apparatus "Anticamera 3400" manufactured by CGR MÃ ©decine NuclÃ ©aire, rue de la MiniÃ ¨re 78530 Bruc, France, and to the apparatus "Scinticamera 5HR" and "Scinticamera 5LF" manufactured by Nuclear Enterprises, Aighthill, Edinburgh EGII 4EY, Scotland,HAS ADOPTED THIS DECISION:Article 1The apparatus described as "Picker Dyna camera 4/15", which is the subject of an application by the German Government of 19 May 1980, may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 November 1980.For the CommissionÃ tienne DavignonMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------